DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11 and 20 have been amended.  Claims 1-20 are pending.

Specification
Any special definition for a claim term must be set forth with reasonable clarity, deliberateness, and precision. In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir. 1994).  The disclosure does not provide a definition for “an action term” in the claimed limitation “within text of the electronic message ... and mapping that action term to the action importance as specified in pre-fetch preferences of the user”.  The specification discloses “each action that is detectable by the system from the electronic message (e.g., review, read, listen, watch) is mapped to an action importance in the pre-fetch preferences of the user”.  The detectable action, such as review, read, listen, watch (verbs) is different from detecting the action term (noun) within a message.  Therefore, the claimed limitation is open to various undue interpretations.

Remarks - 35 USC § 101
Claim 20 include the limitation “a computer readable storage medium”, which is interpreted in view of the applicant specification, published version paragraphs [0119] “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a 
The applicant is still suggested to amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US 20190230186) in view of Virtanen et al. (US 2015/0295874) and in further view of Warshaw (US 2020/0374251).

Regarding claim 1, Yellin teaches a method, comprising: 
determining, using computer hardware, metadata for an electronic message directed to a user ([0375], [1104], [1144]); 
detecting, using the computer hardware, a universal resource locator within a body portion of the electronic message ([0365], [1104]); 
determining, using the computer hardware, a content type for the universal resource locator ([0445], [1106] as in video link with “world series” is sport type for the link, also see “types of content items” [1138]); 
NOTE I), 
determining the action importance corresponding to the universal resource locator ([0395] “estimated importance of the content to the user is very high (e.g., the user is very likely to request access) then the device might prefetch the content”) comprising detecting an action term within text of the electronic message that is distinct from the uniform resource locator ([0610], [1131], [1144]) and mapping that action term to the action importance as specified in pre-fetch preferences of the user  ([0443]-[0444], [0164] “A user might then configure the MCD, for example, to prefetch "sports" content”, [0143], [0758], [0801], [0811] “preload list might indicate that the feed preload should be triggered whenever the user reads a Facebook message”, [1104]-[1106]) (see NOTE);
pre-fetching, using the computer hardware, at least a portion of content specified by the universal resource locator from a data processing system based on the metadata ([1028], [1031] “use the content catalog to figure out what content was actually requested, what type of content it is, and other metadata”), the content type of the universal resource locator ([0516]), and the action importance corresponding to the uniform resource locator ([0513], [0812], [1104]-[1106]), 
pre-fetching the at least a portion of the content comprising retrieving the at least a portion of the content ([1104]-[1106]) prior to the electronic message being provided to the user ([1106], [1120] “executing fetch in advance”, [0498], [0510], [0636]); and 
providing the electronic message and the at least a portion of the content to a client device of the user ([1104]-[1106]).

Yellin does not explicitly teach, however Warshaw discloses performing, using the computer hardware, natural language processing on the electronic message ([0033], [0159] “includes natural language processing of the multiple messages”). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to include a natural language processing on the electronic message as disclosed by Warshaw.  Doing so would help determine whether a message contains valid content for messages sent by an indicated message originating device or originating messaging platform (Warshaw [0033]).

NOTE The limitation “detecting an action term within text of the electronic message that is distinct from the uniform resource locator and mapping that action term to the action importance as specified in pre-fetch preferences of the user”, can be interpreted in various ways.  First - based on the broadest reasonable interpretation (1) and second - in a view of the specification (2).
(1) The “action term within text of the electronic message” is not disclosed by the specification and thus, given a broad reasonable interpretation.
Yellin discloses that user can specify “settings to influence what is prefetched”, which include – “2. Specifying preferences based on content categories, topics, tags, or keywords 3. Specifying preferences based on type of content ( e.g., video, articles, audio, feed, movies, virtual reality, etc.)” [0443]-[0445], “content metadata include tags, category, title string, and key words. For example, only sports-related content of a particular app might be designated for preload” [1144].  The user preferences trigger prefetching based on detection of certain keywords within the message.  I.e. a categories, topics, tags, or keywords are mapped to user preferences.  The categories, topics, tags, or keywords in the message are distinct from the URL.  The category or text within the content of the message can be “sports” [0164].  The content “sports” is estimated to be an interest to the user and literally an action term within a message and is clearly distinct from the URL.  Detecting a sports keyword within the message, mapping the keyword to user preferences, determining that the sport is important to the user and preloading the sport content is fully analogous to the limitation “detecting an action term within text of the electronic message that is distinct from the uniform resource locator and mapping that action term to the action importance as specified in pre-fetch preferences of the user”.
Therefore, Yellin fully discloses “detecting an action term within text of the electronic message”, as required by the claim.
Also note that the “action term within text of the electronic message” is likewise disclosed by the Warshaw in [0127] and further obviate the teaching of Yellin.

(2)  The specification discloses “actions that can be detected include, but are not limited to, review, read, listen, watch, or the like. In one or more embodiments, each action that is detectable by the system from the electronic message (e.g., review, read, listen, watch) is mapped to an action importance in the pre-fetch preferences of the user” [0086].  Determining an action on the text is entirely different from determining an action term within the text.  I.e. the user action, such as reading the email is mapped to the pre-fetch user preference.
Based on the interpretation from the specification, Yellin discloses –
“the preload list might indicate that the feed preload should be triggered whenever the user reads a Facebook message” [0811].
Clearly, the prefetching is mapped to user’s actions, such as reading (see additional actions shown in [0758], [0801]), which is analogous to the applicant’s own disclosure.  Such action on the content of the message are surely distinct from the uniform resource locator.   Detecting that user reads the message and preloading content based on such action is fully analogous to “detecting an action  as required by the specification.

Such pre-loading based on user actions is also disclosed by Virtanen in [0043], [0048], [0057], [0072] and further obviates the teaching of Yellin. 
Further, NOTE I Yellin teaches OS-Mobile Content Delivery (OS-MCD) Module, which provides prefetch capabilities across multiple apps on a user mobile device [0135].  Such apps include “9.5 Instant Messaging and Email Apps”, “messaging app (e.g., WhatsApp) or email app (e.g., Outlook)” [0796].  
The MCD module comprise MCD Config, which stores prefetch user preferences [0192] and content items catalog, which list content from multiple apps ([0353] “collect content for fetch over multiple apps” [0353], [0464] “configuration options might be set the same for all Apps”) that are candidates for the prefetch [0194]-[0195], which is based on the prefetch preferences [0200] and “rank/score the prefetch priority of different content items for a particular user” [0203], “importance of the content to the user is very high (e.g., the user is very likely to request access) then the device might prefetch the content” [0395].  Wherein the content is “content from multiple URLs, apps”
In summary the content is fetch from multiple apps, which include messaging or email apps. The content can be links, URLs, video etc., and includes links detected in messages.  The content from various apps is bundled together and is prefetched based on the prefetched policy, which includes user preferences.  The content, which includes links in the messages, is ranked, scored and prioritized based on importance.
Therefore, the content, which includes links in the messages, prioritized by importance - “important for prefetch” [0212] and content “ranked with a higher prefetch priority”, “to help determine which content items should be prefetched for each user and when they should be importance of the content to the user is very high (e.g., the user is very likely to request access) then the device might prefetch the content” [0395] is construed to be “an action importance corresponding to the universal resource locator”.  I.e. determining what’s important to the user based on preference, such as sport content and prefetching a video in the email link matching sport preferences of the user.
Still, Virtanen explicitly teaches “determine an action importance” ([0074]) corresponding to the message, which contains URL ([0043]), which in turns classifies URL in the message as well.  Virtanen also teaches retrieving the at least a portion of the content prior to the electronic message being provided to the user ([0063]) and further obviates the teachings of Yellin.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to include importance, action term, distinct from URL as disclosed by Virtanen.  Doing so would reduce the downloading of non-relevant messages (Virtanen [0079]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Yellin as modified teaches the method and the system, further comprising: determining whether to pre-fetch the at least a portion of the content specified by the universal resource locator using a machine learning model (Yellin [0127] “prefetch functionality that may include adaptive machine learning algorithms to determine what content to prefetch and when to prefetch it.”, [0230], [0238]).


storing credentials of the user corresponding to the universal resource locator (Yellin [1019], [1028]); and providing the credentials to the data processing system to retrieve the at least a portion of the content (Yellin [0141], [0160], [0226]).
NOTE an analogous, previously cited prior art Akhtar et al. (US 2012/0149346) discloses claims 8 and 17 in [0034]-[0035] and further obviates the teachings of Yellin.

Regarding claims 9 and 18, Yellin as modified teaches the method and the system, further comprising: only retrieving the at least a portion of the content in response to performing a successful security analysis of the universal resource locator (Yellin [0275]-[0276]).
NOTE an analogous, previously cited art SAMPATH (US 2014/0254379) discloses claims 9 and 18 in paragraphs [0049]-[0050], [0052], [0057], [0090] and further obviates the teachings of Yellin.

Regarding claims 10 and 19, Yellin as modified teaches the method and the system, further comprising: in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user, querying the user (Yellin [0435] “suggestions are given to the user to manually adjust the MCD Config settings to improve prefetch performance”, [0854]) for a type of the universal resource locator to be included in the pre-fetch preferences (Yellin [0444], [0456], [0857]-[0858], Warshaw [0097], [0128], [0131]).
Yellin discloses that pre-fetch preferences can be manually setup by the user.  Clearly, such manual setup would require an initial setup.    Clearly, the initial settings of what content to preload (which includes URL, attachments, videos) by the user indicates that such setting are not yet stored by 
Yellin further discloses when change in the prefetch settings is determined by the system, the user is notified.  The user can manually override the system settings.  Therefore, it is obvious to conclude that the user making the pre-fetch settings based on the system prompt, is “querying the user”.  See supporting paragraphs below - 
Yellin discloses that “prefetch settings made available interactively” [0497]; “notify the Adaptive MCD Agent at the User Device if a significant change in the prefetch MCD policy is detected … If such a change is detected, a prefetch notification (PN) can be sent to the User Device” [0243]; “inform users about new or updated content available at content sources, and/or changes to prefetch policy related to said content” [0578]; “the user-specific MCD policy is updated. This may also lead to a prefetch notification being sent to the user indicating that a content change has taken place. The User Device might then request the new MCD policy and update the prefetched content” [0599]; “notify the Adaptive App-Preloader Agent at the User Device if a significant change in the preload policy is detected. A significant change might be the addition of a new app that is considered a likely candidate for preload” [0825].  In summary, an initial setup of the prefetches by the user indicates (determines) that the content type of the universal resource locator is not specified within pre-fetch preferences for the user.   Such content includes videos, articles and attachments in the messages, which are URLs ([0498]).  The prefetch policy is interactive [0497].  When the change in policy is detected, based on the new content, the user is notified (queried).  When user is presented with the notification of the prefetch policy change, the user can override system setting and update the policy [0497].  Wherein the override setting surely can be specifying types of URLs for the prefetch [0501]. 
Chen et al. (US 2016/0156732) likewise discloses “determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user” in [0091]-[0092], [0094]-[0097]) and further obviates the teaching of Yellin as indicated in the alternative rejection below.

Regarding claim 20, Yellin teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate executable operations comprising: determining metadata for an electronic message directed to a user; detecting a universal resource locator within a body portion of the electronic message; determining a content type for the universal resource locator; performing natural language processing on the electronic message to determine an action importance corresponding to universal resource locator, determining the action importance corresponding to the universal resource locator comprising detecting an action term within text of the electronic message that is distinct from the uniform resource locator and mapping that action term to the action importance as specified in pre-fetch preferences of the user; pre-fetching at least a portion of content specified by the universal resource locator from a data processing system based on the metadata, the content type of the universal resource locator, and the action importance corresponding to the uniform resource locator, pre-fetching the at least a portion of the content comprising retrieving the at least a portion of the content prior to the electronic message being provided to the user; and providing the electronic message and the at least a portion of the content to a client device of the user.
Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 3-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified in view of Lymberopoulos et al. (US 2013/0226837).

Regarding claims 3 and 13, Yellin as modified teaches the method and the system, further comprising: 
creating a feature vector (Warshaw [0033], [0047], [0051]) from the metadata (Yellin [0213], [0230]), the content type of the universal resource locator, and the action importance (Yellin [0164], [0176], [0226], Warshaw [0058], [0136]); 
wherein the machine learning model determines a classification of the electronic message  (Warshaw [0051]-[0053], [0058], Yellin [0395], [0480]-[0483], [1133]) indicating whether to pre-fetch the at least a portion of the content (Yellin [0164], [0515], [0610)  based on the metadata (Yellin [0178], [0237],[0242], [0386], [0515], [0610).
Yellin as modified does not explicitly teach, however Lymberopoulos discloses creating a feature vector ([0015], [0021], [0024]-[0025]) and indicating whether to pre-fetch the at least a portion of the content based on the feature vector ([0025], [0041]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to pre-fetch based on the feature vector as disclosed by Lymberopoulos. Doing so would provide a faster web browsing or other device experience with the same or lower radio energy dissipation (Lymberopoulos [0048]).

Regarding claims 4 and 14, Yellin as modified teaches the method and the system, further comprising: comparing the classification with the pre-fetch preferences for the user (Yellin [0480]-[0483], [0851]-[0857], Warshaw [0097], [0128], [0131]).
Eldawy (US 9,602,619) discloses claims 4 and 14 (see C15L1-10 i.e. model is selected based on “type of content”, which is requested by a user clicking on a URL C16L46-48 and the model is compared with previous user actions, which includes pre-fetch preferences C18L43-45, C19L1-5, C10L53-55, 64-67, C16L1-18, C17L1-39, note that threshold value is set by the user and corresponds to the user preferences C19L20-22) and further obviates the teachings of Yellin.

Regarding claims 5 and 15, Yellin as modified teaches the method and the system, further comprising: in response to detecting a mismatch between the classification and the pre-fetch preferences, querying the user (Yellin [0465], [0599]) to update the pre-fetch preferences (Yellin [0448], [0497]-[0498], [0731], [0860], [1163], [116], Warshaw [0097] “a user may manually select a message type to modify the classification of a cluster initially provided”, [0128]).
NOTE an analogous prior art Eldawy (US 9,602,619) discloses claims 5 and 15 (see C7L43-67, C19L20-22, content model is a content prefetching model used for prefetching portions of the digital content” C18L44-46, “content model is a decision tree model that depends on user information … determining a most likely path based on the user information” C16L3-6.  The “decision tree model” C5L32, which is a well-known classifier, classifies pre-fetch preferences based on user information.  When a new play preference are currently received from the user, they are compared with the stored preferences and if there is a mismatch the model is updated with the current user preferences C11L14-120, 40-67-C12L1-22, C16L3-6.  “content model is a decision tree model that depends on a user's current action to determine the next portion in the sequence”, “wait for the user's next action to determine the next part of the sequence” C17L57-67-C18L1-7.  Waiting for the next user play preference is analogous to querying user for the next preferences with respect to playing content.  I.e. user play preferences are constantly determined, compared with previous stored preferences and updated if there is a mismatched).

Claims 4-5, 14-15 (alternatively) and claims 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified and in further view of Eldawy (US 9,602,619).

Regarding claims 4 and 14, alternatively if Yellin as modified does not explicitly teach comparing the classification with the pre-fetch preferences for the user, Eldawy (US 9,602,619) discloses claims 4 and 14 (see C15L1-10 i.e. model is selected based on “type of content”, which is requested by a user clicking on a URL C16L46-48 and the model is compared with previous user actions, which includes pre-fetch preferences C18L43-45, C19L1-5, C10L53-55, 64-67, C16L1-18, C17L1-39, note that threshold value is set by the user and corresponds to the user preferences C19L20-22) and further obviates the teachings of Yellin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yellin as modified to compare the classification as disclosed by Eldawy.  Doing so would provide an efficient way for to buffer, load and/or play digital content requested by a user (Eldawy C3L33-35)

Regarding claims 5 and 15, Yellin as modified teaches the method and the system, further comprising: in response to detecting a mismatch between the classification and the pre-fetch preferences, querying the user (Yellin [0465], [0599]) to update the pre-fetch preferences (Yellin [0448], [0497]-[0498], [0731], [0860], [1163], Eldawy see C7L43-67, C19L20-22, content model is a content prefetching model used for prefetching portions of the digital content” C18L44-46, “content model is a decision tree model that depends on user information … determining a most likely path based on the user information” C16L3-6.  The “decision tree model” C5L32, which is a well-known classifier, classifies pre-fetch preferences based on user information.  When a new play preference are currently received 

Regarding claim 6, Yellin does not explicitly teach, however Lymberopoulos disclose: in response to the user updating the pre-fetch preferences, leaving the machine learning model unchanged (Lymberopoulos [0045]-[0048], Eldawy C10L58-67, C13L57-67, C14L13-33, C25L14-28, 52-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yellin as modified to leave the machine learning model unchanged as disclosed by Eldawy.  Doing so would provide an efficient way for to buffer, load and/or play digital content requested by a user (Eldawy C3L33-35)

Regarding claims 7 and 16, Yellin as modified teaches the method of claim 5, further comprising: in response to the user leaving the pre-fetch preferences unchanged (Lymberopoulos [0045]-[0048], Eldawy C10L58-67, C13L57-67, C14L13-33, C25L14-28, 52-67), retraining the machine learning model using the feature vector of the electronic message (Lymberopoulos [0018], [0021], [0037], [0044]).

Claims 10 and 19 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified and in further view of Chen et al. (US 2016/0156732).


Yellin discloses an initial setup of the prefetches by the user indicates (determines) that the content type of the universal resource locator is not specified within pre-fetch preferences for the user.   Such content includes videos, articles and attachments in the messages, which are URLs ([0498]).  The prefetch policy is interactive [0497].  When the change in policy is detected, based on the new content, the user is notified (queried).  When user is presented with the notification of the prefetch policy change, the user can override system setting and update the policy [0497].  Wherein the override setting surely can be specifying types of URLs for the prefetch [0501]. 
However, to merely obviate such reasoning Chen discloses claims 10 and 19 - in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user ([0087], [0091]-[0092]), querying the user for … the universal resource locator to be included in the pre-fetch preferences ([0094]-[0097]).  (NOTE The limitation “querying the user for … the universal resource locator to be included in the pre-fetch preferences” can broadly be interpreted as “querying the user (data, usage, preferences, profile, etc.) for a type of the universal resource locator to be included in the pre-fetch preferences”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yellin as modified to include user preferences as disclosed by Chen.  Doing so would reduce the time to load a page, and thereby improve use experience of the user (Chen [0099]).

Response to Arguments
Applicant's arguments filed 02/14/2022, with respect to presently amended claims, have been fully considered, but they are not persuasive.
The applicant argues –
 The cited passages of Yellin and Virtanen, however, do not disclose or suggest "detecting an action term within text of the electronic message."  Specifically, in ¶ [0610] Yellin discloses "[c]ontent likelihood metrics and other content metadata (such as key words, tags, or category)," but does not disclose that the "[c]ontent likelihood metrics and other content metadata" include an "action term."  
The arguments are not persuasive.   The specification, as indicated above does not provide a definition of what constitutes the claimed “action term” within the message.    For example, the specification discloses “user is able to specify an action importance” [0079] and “detect actions within a corpus of text. Examples of the actions that can be detected include, but are not limited to, review, read, listen, watch” [0086], which are the actions (verb) performed by the user on the text, but not “action term [noun] within text of the electronic message”.  
I.e. determining an action performed by the user on the message (e.g., review, read, listen, watch) disclosed by the specification is entirely different from the claimed “detecting an action term within text of the electronic message ... and mapping that action term to the action importance as specified in pre-fetch preferences of the user”.  Therefore, the claimed “action term” specifically “within the message” is interpreted broadly as any term, noun, comprising an action, like sports is construed to be an action term.  
Thus, there is a difference between what is claimed and what is disclosed in the specification.  The applicant’s arguments are pertaining to what is disclosed in the specification and not of what the claim actually requires.
literally an action term within a message, it’s clearly distinct from the URL.
Therefore, Yellin fully discloses “detecting an action term within text of the electronic message that is distinct from the uniform resource locator and mapping that action term to the action importance as specified in pre-fetch preferences of the user”, as required by the claim.

With respect to the functionality disclosed by the specification, Yellin discloses that user’s expected action on the text is mapped to the prefetching rules [0636], [0796].  The prefetching can also be based on –
“content usage, including … what content links the user chooses and which links he does not choose, what content the user is exposed to and spends time viewing (or doesn't spend time viewing), what ads the user is exposed to and actively responds to (or doesn't respond to” [0758].  
“the user usually checks Facebook for updates after checking gmail, then the launch or access of gmail might trigger the preload of the Facebook app” [0801].
“the preload list might indicate that the feed preload should be triggered whenever the user reads a Facebook message” [0811].


Also note that the “action term within text of the electronic message” is likewise disclosed by the Warshaw in [0127] and further obviate the teaching of Yellin.  Thus, all the cited references disclose the action term, as required by the claim or intended by the specification.

The applicant provides analogous arguments with respect to claims 11 and 20.

With respect to claim 10 the applicant argues –
“Yellin, however, do not disclose that the "suggestions are given to the user" "in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user."  Chen does not disclose "querying the user for a type of the universal resource locator to be included in the pre-fetch preferences." Instead, in ¶ [0091] Chen merely discloses "the server 300 may for example detect whether the client deploy a web page access request through the user agent application."
The arguments are not persuasive.  In a view of the specification, the user is queried when the content (URL) is new (i.e. not concluded in the user profile).  Further, the limitation “querying the user for a type of the universal resource locator to be included in the pre-fetch preferences” is open to various interpretations.  Although, the limitation can be interpreted as asking, prompting user for URL type to update the preference, it is not explicitly required.  The limitation can broadly be interpreted as (data, usage, preferences, profile, etc.) for a type of the universal resource locator to be included in the pre-fetch preferences”. 
Yellin discloses that pre-fetch preferences can be manually setup by the user.  Clearly, such manual setup would require an initial setup.    Clearly, the initial settings of what content to preload (which includes URL, attachments, videos) by the user indicates that such setting are not yet stored by the prefetch system.  Still, as requires by the claim the initial setting have to be based on  "querying the user for a type of the universal resource locator to be included in the pre-fetch preferences."  However, it is only reasonable to conclude that when user initially setup of the URLs to be included in the prefetch settings it is based on a system prompt for such settings (i.e. initial configuration).
Yellin further discloses when change in the prefetch settings is determined by the system, the user is notified.  The user can manually override the system settings.  Therefore, it is obvious to conclude that the user making the pre-fetch settings based on the system prompt, is “querying the user”.  It is also noted that presented “suggestions are given to the user to manually adjust the MCD Config settings to improve prefetch performance” [0435] are surely analogues to “querying the user”.  See supporting paragraphs below - 
Yellin discloses that “prefetch settings made available interactively” [0497].
“suggestions are given to the user to manually adjust the MCD Config settings to improve prefetch performance.” [0435];
“notify the Adaptive MCD Agent at the User Device if a significant change in the prefetch MCD policy is detected … If such a change is detected, a prefetch notification (PN) can be sent to the User Device” [0243]; 
“inform users about new or updated content available at content sources, and/or changes to prefetch policy related to said content” [0578];

“notify the Adaptive App-Preloader Agent at the User Device if a significant change in the preload policy is detected. A significant change might be the addition of a new app that is considered a likely candidate for preload” [0825]
In summary, an initial setup of the prefetches by the user indicates (determines) that the content type of the universal resource locator is not specified within pre-fetch preferences for the user.   Such content includes videos, articles and attachments in the messages, which are URLs ([0498]).  The prefetch policy is interactive [0497].  When the change in policy is detected, based on the new content, the user is notified (queried).  When user is presented with the notification of the prefetch policy change, the user can override system setting and update the policy [0497].  Wherein the override setting surely can be specifying types of URLs for the prefetch [0501]. 
The refence of Chen is merely obviates that the limitation “determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user” (as opposed to the initial setup).  Chen fully discloses “determined whether the client has the pre-load profile” with respect to the URL in [0091]-[0097], which is surely “in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user”.

With respect to the argument of claim 19, it is noted that “in response to detecting a mismatch between the classification and the pre-fetch preferences, querying the user to update the pre-fetch preferences", specifically  a mismatch between the classification is not required by the claim.

With respect to claim 5, 15 the applicant argues –

The arguments are not persuasive.   Yellin discloses that the user can override the system prefetch settings.  Clearly, a mismatch between the system settings and the user preference is detected (by the user).  Further, the user can specify what type of content to preload and what categories, which is surely classification ([0164], [0192]).  The system detects update to the pre-fetch settings and present user with notification.  Since the user sets categories and type of content, the update in prefetch settings detected by the system obviously can correspond to any user preferences, which includes classification. 
Overriding such prefetch settings manually or with system suggestions presented to the user obviously overrides any previously set preference, which includes classification.

Further note that Warshaw likewise disclose “a user may manually select a message type to modify the classification of a cluster initially provided” [0097], which is fully analogous to the limitation “in response to detecting a mismatch between the classification and the pre-fetch preferences, querying the user to update the pre-fetch preferences”.

Eldway analogously teaches “content model is a content prefetching model used for prefetching portions of the digital content” C18L44-46, “content model is a decision tree model that depends on user information ... determining a most likely path based on the user information” C16L3-6. The “decision tree model” C5L32, which is a well-known classifier, classifies pre-fetch preferences based on user information. When anew play preference are currently received from the user, they are compared with the stored preferences and if there is a mismatch the madel is updated with the current user .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 20, 2022